NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                    MARIKI EARL,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-2144
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:19-cv-00901-VJW, Senior Judge Victor J. Wolski.
                 ______________________

               Decided: December 9, 2019
                ______________________

   MARIKI EARL, Missouri City, TX, pro se.

    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, REGINALD THOMAS BLADES, JR., ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________

  Before MOORE, REYNA, and TARANTO, Circuit Judges.
2                                      EARL v. UNITED STATES




PER CURIAM.
    Mariki Earl appeals a decision of the U.S. Court of Fed-
eral Claims (Claims Court) dismissing his complaint for
lack of subject matter jurisdiction. See Earl v. United
States, No. 19-901, 2019 WL 2714837 (Fed. Cl. June 28,
2019) (Opinion). Because the Claims Court lacks subject
matter jurisdiction, we affirm.
                       BACKGROUND
    Mr. Earl filed a complaint in the Claims Court on June
20, 2019 alleging price fixing by unspecified oil companies.
As the grounds for jurisdiction, the complaint references a
lawsuit Mr. Earl filed against the United States District
Court for the Southern District of Texas seeking compen-
sation for alleged “encroachments of [his] constitutional
rights.” Supplemental Appendix at 6. The complaint also
mentions a claim he allegedly filed with the United States
Department of Labor under the McNamara-O’Hara Service
Contract Act. Id. at 7. The Claims Court dismissed Mr.
Earl’s complaint sua sponte on June 28, 2019 for lack of
subject matter jurisdiction. Opinion at *1–2.
    Mr. Earl timely appeals. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
     We review the Claims Court’s dismissal for lack of sub-
ject matter jurisdiction de novo. M. Maropakis Carpentry,
Inc. v. United States, 609 F.3d 1323, 1327 (Fed. Cir. 2010).
In determining whether the Claims Court has jurisdiction,
we accept as true all undisputed factual allegations in the
complaint and draw all reasonable inferences in favor of
the plaintiff. Trusted Integration, Inc. v. United States, 659
F.3d 1159, 1163 (Fed. Cir. 2011). The Tucker Act gives the
Claims Court jurisdiction over “any claim against the
United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive depart-
ment, or upon any express or implied contract with the
EARL v. UNITED STATES                                     3



United States, or for liquidated or unliquidated damages in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).

    Mr. Earl fails to identify a statutory or constitutional
basis for his claims. Supplemental Appendix at 7. He nei-
ther alleges a contract with the United States nor alleges
that the federal government violated a money-mandating
statute. The McNamara-O’Hara Service Contract Act, un-
der which he purportedly filed a complaint with the United
States Department of Labor, regulates the wage practices
of federal contractors and subcontrators. 41 U.S.C. §§
6701–07. It does not compel payments by the federal gov-
ernment. With respect to the alleged “encroachments of
[his] constitutional rights” by the Southern District of
Texas, the Claims Court is without jurisdiction to scruti-
nize the actions of another tribunal. Vereda Ltda. v. United
States, 271 F.3d 1367, 1375 (Fed. Cir. 2001). Thus, the
Claims Court correctly determined that it lacks subject
matter jurisdiction.
                        CONCLUSION
    Because the Claims Court lacks subject matter juris-
diction, we affirm.
                        AFFIRMED
                          COSTS
   No costs.